Citation Nr: 1203599	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  10-02 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to a disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD) for the period from April 16, 2009 to October 2, 2010.  

2.  Entitlement to a disability rating in excess of 70 percent for PTSD for the period since October 2, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to January 1954.  His honorable service included service in combat Korea.  He is the recipient of the Purple Heart medal and Combat Infantryman Badge among others.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision rendered by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA). In December 2009, he testified during a hearing held before RO personnel.  A transcript of the proceeding is of record.  

During the pendency of the appeal the RO granted a 70 percent disability rating for service-connected PTSD.  However, since the rating does not encompass the entire period on appeal, the Board has recharacterized the issue on appeal to accurately reflect the ratings on appeal.  

Finally, while entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities(TDIU) may be considered part and parcel to the issue of entitlement to a higher rating, here, the Veteran is retired from employment and makes no allegation regarding his ability to obtain or maintain employment.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

These matters were remanded by the Board in August 2010, primarily to obtain identified private treatment records, to afford the Veteran a new VA examination, and to provide him a hearing before a Veterans Law Judge.  In March 2011, the Veteran withdrew his request for a hearing before a Veterans Law Judge.  

In adjudicating this claim, the Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

FINDINGS OF FACT

1.  For the period from April 16, 2009 to October 2, 2010, PTSD results in occupational and social impairment with deficiencies in most areas and is manifested by sleep impairment, nightmares, depressed mood, irritability, and difficulty in establishing and maintaining effective social relationships.  Total occupational and social impairment is not shown.  

2.  For the period since October 2, 2010, PTSD results in occupational and social impairment with deficiencies in most areas but does not result in total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  For the period from April 16, 2009 to October 2, 2010, the criteria for a 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code 9411 (2011).

2.  Since October 2, 2010, the criteria for a disability in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the claimant is expected to provide. 

Prior to initial adjudication of the Veteran's claim, he was sent a letter dated in May 2009 that satisfied the duty to notify provisions regarding the claim.  

The Board also concludes VA's duty to assist has been satisfied.  Available service treatment records are in the file.  The Veteran identified VA outpatient treatment records and those have been associated with the claims file.  He also identified and provided relevant private treatment records.  He has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  The Veteran was provided a VA examinations in July 2009 and October 2010.

Concerning these VA examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The reports of the examinations reflect that the examiners reviewed the Veteran's claims file and past medical history.  The examiners recorded his current complaints, conducted appropriate psychiatric examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011).  

The record does not otherwise indicate any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2011).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).  If there is a question as to which evaluation to apply to the veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2011); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The record reflects that service connection for PTSD was granted by way of an initial May 2005 RO decision.  An initial 50 percent disability rating was assigned.  In an October 2007 decision, the Board denied a disability rating for PTSD in excess of 50 percent.  

The current claim was initiated in April 2009.  

The service-connected disability is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Diagnostic Code 9411 addresses PTSD.  Under that code, evaluations may be assigned ranging between 0 and 100 percent.  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A maximum 100 percent rating is assigned for PTSD that causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

A.  Evaluation of PTSD from April 2009 to October 2010

Here, in April 2009, the Veteran's spouse reported that the Veteran's service-connected disability had increased in severity.  She indicated that he was jumpy, had flashbacks, lacked motivation, and had frequent nightmares.  

A VA examination was conducted in July 2009.  In addition, the Veteran provided a private neuropsychological screening report also dated in July 2009.  

During the VA examination, the Veteran described some worsening in his memory in the past two years.  He also indicated that other than going to church on Sundays, he lost interest in socializing.  The Veteran's spouse reported that he was overly irritable and also confirmed that he did not socialize.  On mental status examination, the Veteran's mood was anxious.  His thought process revealed a lot of hesitation, but his thought content was unremarkable.  He had significant impaired sleep, had delayed sleep onset, and awoke 2-3 times per night often because of war-time nightmares.  There were no hallucinations, inappropriate behavior, impaired impulse control, or suicidal ideation.  His remote memory, however, was mildly impaired.  Concerning the Veteran's functional status, the examiner noted that the Veteran endorsed irritability, hypervigilence, avoidance of crowds, insomnia, and lessened social interest.  

The examiner indicated that PTSD did not result in total occupational and social impairment.  PTSD signs and symptoms, however, did result in deficiencies in most areas, including mood, work, and family relations.  A GAF score of 55 was assigned.  

The private neuropsychological examination report noted that the Veteran did not socialize and depended upon his wife for all decision-making.  While his long term memory was intact, he had poor short term memory and concentration problems.  He did not drive a car for fear of getting lost.  He reported sleep disturbances, flashbacks, hypervigilence, isolation from people, and increased startle response.  The diagnostic impression was PTSD and major depression.  A GAF score of 45 was assigned.  The examiner stated that the Veteran required psychological and pharmacological intervention to reduce additional memory loss, depression, anxiety, and to learn PTSD coping skills.  

During the hearing before RO personnel in December 2009, the Veteran stated that he had nightmares "nearly every night." He also reported having flashbacks, problems with his memory, feeling unsafe in his environment and around people.  

The Board has considered this and other relevant evidence of record and finds that since the initiation of the current claim in April 2009, the service-connected PTSD approximates the criteria for a 70 percent evaluation.  In this regard, the VA examiner in July 2009 acknowledged that PTSD resulted in occupational and social impairment with deficiencies in most areas.  Indeed, the evidence reveals that PTSD caused considerable problems with the Veteran's sleep and mood.  He was also isolated socially.  While he did not endorse all the symptoms that are typically associated with the 70 percent rating criteria, in assigning a disability rating, however, the Board is not required "to find the presence of all, most, or even some, of the enumerated symptoms."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  What is significant is the severity of the social occupational impairment due to his PTSD symptoms.  

The Veteran's lay testimony and the findings in the July 2009 and August 2010 private neuropsychological examination reports also support the assignment of a 70 percent rating.  Indeed the GAF scores of 45 and 42 assigned by the private examiner are indicative of serious symptoms and serious impairment in social functioning.  

While a 70 percent rating is warranted for this period, the criteria for a rating in excess of 70 percent have not been met.  In this respect, symptoms typically associated with a 100 percent evaluation, such as gross impairment in thought processes, delusions, hallucinations, grossly inappropriate behavior, disorientation to time or place, or inability to perform activities of daily living were not shown.  In addition, the Veteran was able to maintain some social relationships, thus, total social impairment is not shown.  

B.  Evaluation of PTSD since October 2, 2010

Similarly, the Board finds that since October 2010, the criteria for a 100 percent rating for PTSD have not been met.  

In this regard, since October 2010, the evidence consists primarily of VA outpatient treatment records and the results of the October 2010 VA examination.  The October 2010 VA examination did not document total social or occupational impairment.  Rather, it documented that PTSD was primarily manifested by irritability and nightmares and sleep problems.  It noted that while the Veteran did not have a big social life, he and his wife would go out once in a while.  Symptoms typically associated with a 100 percent rating were not found.  For instance, his thought content was unremarkable.  There were no delusions or hallucinations.  There were no obsessional or ritualistic behaviors, reports of panic attacks, or suicidal ideation.  Finally, he had no problems with activities of daily living.  Finally, the GAF of 55 is only indicative of "moderate symptoms".  

In addition, the VA outpatient treatment records for this period appear to show some improvement in the Veteran's PTSD symptoms.  They document treatment for his ongoing nightmares.  They also reflect some increase in social interaction.  For example, in February 2011, the Veteran reported that he was involved in a remodel project with his son and was keeping really busy.  He also noted that the medication helped reduce the nightmares.  Moreover, in June 2011, the Veteran indicated that he was "doing pretty good with things" and ready to stop therapy.  The VA therapist stated that he had received the maximum benefit from therapy and was discharged from therapy.  This evidence clearly does not reveal a disability manifested by total occupational and social impairment.  In addition, the evidence during this period does not reveal symptoms typically associated with the 100 percent schedular evaluation.  As such, since October 2010, the criteria for a 100 percent evaluation for PTSD have not been met and the claim must be denied.  

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected psychiatric disability is inadequate.  A comparison between the level of severity and symptomatology of psychiatric disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran has not described any unusual features associated with service-connected PTSD.  The Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.   


ORDER

For the period from April 16, 2009 to October 2, 2010, a 70 percent rating for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.  

For the period since October 2, 2010, a disability rating in excess of 70 percent for PTSD is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


